DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07-12-2022 and 07-26-2022, the information disclosure statement has been considered by the examiner.


Terminal Disclaimer
Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 07-12-2022 and Approved.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-20, on Preliminary Amendment filed on 03-22-2021, which is cited to amend cancel the claims 21-40, that is typo error, that was cancelled claims 1-40.  Accordingly, claims 1-20 has been cancelled too.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-20 has been cancelled.


Allowable Subject Matter
Claims 41-60 are allowed.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 41 and 51, Forster (US 2012/0149300) discloses a relay device, which includes a transceiver, antenna and a control unit that relays data from a source device to a destination device (Paragraphs 24, 25, 51, 52 and Fig. 5). That is, Forster discloses a portable RF repeater system wherein a control unit (shown as reference 32 in Fig. 5) configures a transceiver (shown as reference 30 in Fig. 5) and antennas (shown as reference 34 in Fig. 5) to operate in one of multiple possible modes of relay operation.
Frerking (US 2009/0156227) discloses each transceiver in a MIMO communication system can receive multiple, separate data streams (Paragraph 53) and further, simultaneous reception of multiple data streams (Paragraph 94). Frerking also discloses that antenna of each distributed transceiver in the plurality of N distributed transceivers is configured to receive a separate and independent data stream in the plurality of separate and independent data streams. That is, a base station is communicating (transmitting and receiving) with a mobile handset via wireless signals, wherein one wireless signal is split into N separate data streams. Each of these N separate data streams is communicated (transmitted and received) via multiple separate antennas, and in a MIMO system will carry a specific portion of the original wireless signal thereby making each of these data streams independent. Further, each of these separate and independent data streams which each carry a specific portion of the original wireless signal, are decoded and the original wireless signal is reconstructed from these N separate and independent data streams at the receiver (Paragraphs 33-36 and 51).
The above prior art of record, however, fail to disclose or render obvious: determining a quality of the received data stream based on a signal to noise ratio (SNR) associated with the received data stream; selecting between an active mode or passive mode based on the quality of the received data stream; in the active mode: demodulating the received data stream to obtain demodulated data stream; remodulating the demodulated data stream; and transmitting the remodulated data stream on the second link; and in the passive mode: forwarding the received data stream to the destination device on the second link without demodulating the received data stream, as specified in the claims 41 and 51. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                       August 8, 2022